DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 03 March 2022. In view of these communications, claims 1-25 are now pending in the application. Claims 14-15 and 18-21 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-10 of the Remarks, filed 03 March 2022, with respect to claims 1 and 17 have been fully considered and are persuasive.  The rejection of claims 1 and 17 under 35 U.S.C. §102 has been withdrawn. 
Allowable Subject Matter
Claims 1-13, 16, 17, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 17, the Examiner agrees with the Applicant’s arguments and remarks filed on 3/3/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Brownhill (WO 2017/195038 A1) discloses a multi-layered, flexible substrate having a dressing layer positioned on a wound side of the substrate, and a flexible printed circuit board layer positioned on an electronics side of the substrate that is opposite the wound side of the dressing 
Bogie et al. (US 2016/0287868 A1) teaches that the flexible printed circuit board layer comprises an LCP layer comprising photolithographic patterning that defines copper traces
Bloom et al. (US 6,963,772 B2) does teach that a second temperature sensor is spaced from the first temperature sensor by at least four centimeters along a longitudinal axis of the device
Chon et al. (US 20150289775 A1) teaches flexible doped PDMS electrodes
Pope (US 3,425,412 A) teaches that at least a portion of the flexible printed circuit board layer is transparent, and wherein the dressing layer is at least partially transparent
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/JOHN B FREAL/Examiner, Art Unit 2847 

/HOA C NGUYEN/Primary Examiner, Art Unit 2847